UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-4405


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEVONTE OLENDUS WHEELER,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:15-cr-00337-RBH-1)


Submitted: February 18, 2020                                   Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. James Hoffmeyer, LAW OFFICE OF W. JAMES HOFFMEYER, Florence, South
Carolina, for Appellant. Everett E. McMillian, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devonte Olendus Wheeler pleaded guilty to Hobbs Act robbery, in violation of 18

U.S.C. §§ 2, 1951(a) (2018), and was sentenced to 144 months in prison—a term both

within the advisory Sentencing Guidelines range and to which Wheeler and the

Government agreed would be appropriate pursuant to Fed. R. Crim. P. 11(c)(1)(C).

       Wheeler appeals. His counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), asserting that there are no meritorious issues for appeal, but questioning

whether Wheeler’s plea was plea was knowing, intelligent and voluntary, noting that

Wheeler has a ninth-grade education, was on medication for a disorder he had, and had not

had a competency evaluation. Because Wheeler did not move to withdraw his guilty plea

or otherwise object at the plea hearing, we review the plea colloquy for plain error. See

United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016).

       A defendant on medication is not competent to plead guilty if he is incapable of

fully understanding the charges against him, his constitutional rights, and the consequences

of his plea. See United States v. Nicholson, 676 F.3d 376, 382 (4th Cir. 2012). In this case,

however, Wheeler stated under careful questioning from the district court that he was not

impaired by his medication, which he had been taking for years to treat his condition.

Because Wheeler repeatedly confirmed to the court that he understood what was

happening, the district court did not err in finding him competent to plead. See Nicholson,
676 F.3d at 383. The record makes clear, furthermore, that Wheeler entered his plea both

voluntarily and intelligently, and we therefore affirm the validity of his guilty plea. See

United States v. Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010).

                                             2
       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm Wheeler’s conviction and

sentence. This court requires that counsel inform Wheeler, in writing, of the right to

petition the Supreme Court of the United States for further review. If Wheeler requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Wheeler.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3